Citation Nr: 0802237	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-14 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to May 1952.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

A motion to advance this case on the Board's docket, dated 
December 20, 2006, was received by the Board.  This motion 
was granted by the Board on February 20, 2007 due to the 
veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In an unappealed August 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Evidence received subsequent to August 1994 RO denial, 
considered in conjunction with the record as a whole, was not 
previously of record, is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

3.  Sensorineural hearing loss was initially demonstrated 
years after service, and the probative competent medical 
evidence of record does not demonstrate that the veteran's 
bilateral hearing loss disability is causally related to 
service.


CONCLUSIONS OF LAW

1.  The RO's August 1994 rating decision is final as to the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 5103, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Inasmuch as the decision herein reopens the claim for service 
connection for bilateral hearing loss, further development 
with regard to VA's duty to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v. Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in February 2004.  As such, the amended provision is 
for application in this case and is set forth below.

With regard to the reopened claim for service connection, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of March 2004 and April 2007 letters from the VA to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was requested to submit any relevant evidence in his 
possession to VA.  A March 2006 letter also informed the 
appellant as to the law pertaining to the assignment of a 
disability rating and/or effective date as the Court required 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The Board notes that 
some service medical records could be missing as some of the 
available service medical records have fire- and water-
related damage.  The Board notes that the reports of the 
veteran's clinical entrance and separation examinations are 
of record.  The claims file also contains post-service 
reports of VA examination.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The veteran 
noted in a supplemental statement of the case notice response 
that he had no more information or evidence to submit in 
support of his claim.  The Board also notes that a VA medical 
opinion was obtained and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  The RO noted in the 
April 2004 rating decision on appeal that the service 
connection claim was not reopened.  However, the RO, in the 
April 2005 statement of the case reopened the claim and 
adjudicated it on the merits.  Nevertheless, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, an August 1994 rating decision denied the 
veteran's claim seeking service connection for bilateral 
hearing loss based on, among other things, no current 
bilateral hearing loss disability.  The veteran was notified 
of the August 1994 rating decision via a letter dated August 
29, 1994.  The appellant did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final 
denial, in August 1994, included the veteran's service 
medical records.  The report of the veteran's clinical 
entrance examination, dated in July 1948, revealed a whisper 
voice test score of 15/15, bilaterally.  It also noted that 
the veteran's ears, nose, and throat were normal.  Upon 
separation, the veteran scored 15/15 bilaterally on whisper 
voice testing as indicated in the May 1952 report of medical 
examination.  A May 1952 report of medical history did not 
indicate that the veteran reported any complaints related to 
his hearing.  The evidence at the time of the last final 
denial also included a report of a July 1994 VA audiological 
examination.  As indicated this VA examination report, the 
veteran reported hearing loss for "years," secondary to 
noise exposure in service.  The examination report also noted 
that functional component in both ears was not resolved with 
extensive retesting.  The examiner noted that a repeat 
examination should be given if the veteran wished to 
reschedule.  The examination report indicated that the 
veteran did not want to be rescheduled.    

The evidence added to the record subsequent to the last final 
denial, in August 1994, includes a report of VA audiological 
examination, dated in April 2004.  This examination report 
contained the veteran's recorded pure tone thresholds for 
each ear as well as Maryland CNC speech recognition scores of 
74 percent in the right ear and 72 percent in the left ear.  
The record also contains statements in support of his claim 
to reopen, dated in March 2004 and April 2006.  In the March 
2004 statement in support of his claim, the veteran reported 
that his in-service duties included working in Field 
Artillery and that had to hold the lanyard "firing cord" in 
his hand so he could not cover his ears from the noise.  In 
the statement dated in April 2006, the veteran stated that he 
and some of his fellow servicemen complained about the noise, 
but they were ignored and were not given any hearing 
protection.

The Board finds that the additional medical and lay evidence, 
when considered in conjunction with the record as a whole, is 
not cumulative and redundant, and was not of record at the 
time of the prior final denial in August 1994.  Thus, it is 
new.  The Board notes that the record now contains medical 
evidence of a current hearing loss disability for VA 
purposes.  See April 2004 VA examination report.  Medical 
evidence of a current hearing loss disability relates to an 
unestablished fact necessary to substantiate the claim as the 
record did not contain evidence of a current disability at 
the time of the last prior final denial in August 1994.  The 
Board notes that the credibility of the newly submitted 
evidence is presumed in determining whether or not to reopen 
a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, 
as this element of a service connection claim is now 
established, a reasonable possibility arises of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007); 
see Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (noting 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection).  Accordingly, 
the additional evidence is also material.  
  
Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened, and the appeal is 
allowed to this extent.
Legal criteria and analysis

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for bilateral hearing loss may be granted 
on the merits, de novo.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran has reported a history 
of noise exposure in the service in the artillery.  
Specifically, he claims that he developed hearing loss as a 
result of acoustic trauma from the firing of heavy artillery, 
including 105mm Howitzers.  See Statement in support of his 
claim, dated in April 2006.   The veteran asserts that the 
explosions from firing this weapon combined with the lack of 
hearing protection caused his current bilateral hearing loss.

The first question for consideration in evaluating a 
nonpresumptive direct service connection claim is whether the 
competent evidence demonstrates a current disability.  The 
Board notes that an audiometric data from the April 2004 VA 
examination report establishes that the veteran has a current 
bilateral hearing loss disability for VA purposes per 
38 C.F.R. § 3.385.  Based on this evidence, the first element 
of a service connection claim is therefore satisfied.

Although hearing loss disability was not demonstrated in 
service, and was initially clinically demonstrated in 2004, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current hearing loss disability is 
related to service.  Also, under 38 U.S.C.A. § 1154(a) (West 
2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  The veteran states that his military occupational 
duties were associated with being in Field Artillery.  The 
Board notes that a DD Form 214 is not of record, but it finds 
the veteran's statements concerning his in-service specialty 
to be credible.  Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (noting that the veteran and other persons can 
attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events).  As such, the Board finds that it would be 
consistent with the circumstances of the veteran's service to 
be exposed to artillery noise while in this occupation.  
Thus, in resolving all benefit of doubt in the veteran's 
favor, the Board concedes that the veteran was exposed to 
noise trauma in service.  See 38 U.S.C.A. § 1154(a).

Regarding a clinical opinion relating the veteran's current 
bilateral hearing loss to service, the veteran was afforded a 
VA examination in April 2004.  The VA examiner diagnosed the 
veteran with mild to profound sensorineural hearing loss in 
the right ear and mild to severe sensorineural hearing loss 
in the left ear.  Comprehensive audiometry indicated 
sensorineural hearing loss bilaterally.  The veteran reported 
a history positive for occupational noise exposure as a 
factory machine operator for 31 years.  The veteran reported 
that hearing protection was not used at his place of 
employment.  The VA examiner opined that "it is not at least 
as likely as not that [the veteran's] hearing loss is a 
result of his military service."  The examiner supported his 
opinion by noting the lack of documentation of hearing loss 
until more than 20 years following the veteran's separation 
from service and his long history of occupational noise 
exposure.  The Board places a high probative value on this 
examiner's opinion because the claims folder was reviewed and 
supporting rationale was provided.  Moreover, there is no 
other clinical evidence of record linking the veteran's 
bilateral hearing loss to his military service.  Thus, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a direct basis for his 
bilateral hearing loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was on VA examination in 
April 2004, many years after service.  As such, the Board 
finds that presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

The veteran has expressed a belief, including in his claim to 
reopen, received in February 2004, that his bilateral hearing 
loss disability is causally related to active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, although the Board concludes that the evidence 
is sufficient to establish that the veteran sustained 
acoustic trauma in service, the probative competent medical 
evidence of record fails to establish that his current 
bilateral hearing loss disability is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened, and the appeal is 
allowed to this extent.

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


